Opinion filed August 23, 2012




                                            In The


   Eleventh Court of Appeals
                                          __________

                                    No. 11-10-00364-CR
                                        __________

                                PAUL TORRES, Appellant

                                               V.

                                STATE OF TEXAS, Appellee


                          On Appeal from the 106th District Court
                                     Gaines County, Texas
                                 Trial Court Cause No. 10-4100


                           MEMORANDUM OPINION
       The jury convicted Paul Torres of aggravated assault and assessed his punishment at
confinement for life in the Institutional Division of the Texas Department of Criminal Justice.
The jury also made an affirmative deadly weapon finding. Appellant challenges the sufficiency
of the evidence supporting his conviction in a single issue. We affirm.
                                       Background Facts
       Appellant was convicted of assaulting Javanna Tarwater with a baseball bat to the extent
that it caused her serious bodily injury. Tarwater testified that she owned a trucking company
and that appellant began driving for her in October 2009. They started dating each other in
December 2009. The assault occurred on March 1, 2010. Tarwater testified that she traveled
with appellant from her home in Seminole to his home in Seagraves sometime after 8:15 p.m.
on March 1. They initially sat down at his home and watched a movie in the living area of the
home. An argument between the two subsequently occurred. Tarwater testified that appellant
got “hateful” during the argument and that, at one point, he stood up and said, “I’ll show you.”
She testified that appellant retrieved a baseball bat and began striking her with it. Tarwater
stated that appellant initially struck her left knee with the bat and that he continued to hit her all
over her body with the bat as well as stomping on her.
        Tarwater testified that she was not able to walk or crawl after the attack. Appellant
initially carried her to a bathroom where he cleaned her up. He then carried her to a bed where
she lay several hours prior to being transported to the hospital on March 2, 2010. Tarwater
testified that appellant had her make up a story about being out with a friend in Hobbs, New
Mexico, when the assault occurred. She further testified that appellant made her tell this story
to his nephew, Armando Torres, over the phone to see if it was believable.
        Appellant subsequently picked up his sister, Diana Houston, on March 2 and brought her
to his home. Houston attempted to dress Tarwater, but she was unable to do so. Houston then
told appellant to get an ambulance for Tarwater.           The ambulance personnel transported
Tarwater from appellant’s house in Seagraves to the hospital in Seminole. Tarwater was
subsequently transferred to a Lubbock hospital because of the severity of her injuries, which
included both of her legs being fractured. She remained hospitalized in Lubbock for several
days.
        Tarwater initially told the ambulance personnel that she was assaulted while walking
from the Yucca Bar in Hobbs. At trial, she denied being in Hobbs on the date of the assault.
She testified that she initially told the Hobbs story because of her fear of appellant with regard
to the safety of her children and grandchildren and because of her concern that her son would
retaliate.   Sergeant Jeff James of the Seminole Police Department testified that, after her
children left her exam room at the hospital in Seminole, Tarwater informed him that appellant
assaulted her. Tarwater also testified that she informed ambulance personnel of appellant’s
involvement during the ambulance ride from Seagraves to Seminole.
        Deputy Shane Scott of the Gaines County Sheriff’s Department initially responded to
appellant’s home when he was advised that ambulance personnel had been dispatched there to

                                                  2
treat an assault victim. He did not pursue an investigation of the incident at that time because
he believed the assault had occurred in Hobbs. In that regard, appellant told him that Tarwater
had been brought to his house the night before. Deputy Scott also testified that an inspection of
Tarwater’s purse with her daughter present revealed that nothing was missing from it, including
cash and bank cards.
       Sergeant James contacted Deputy Scott after Tarwater reported appellant’s involvement
in the assault.    Deputy Scott contacted appellant at that time.          Appellant voluntarily
accompanied Deputy Scott to his office and gave a statement. He also consented to a search of
his home. A baseball bat was not found during the search.
       Appellant testified on his own behalf during the guilt/innocence phase. He testified that
he and Tarwater spent the night together at his house in Seagraves on February 28, 2010. He
stated that they woke up at 5:00 a.m. on March 1 and that he drove Tarwater to her house in
Seminole at 6:00 a.m. Appellant testified that he did not see Tarwater again until 1:00 a.m. on
March 2 when he observed headlights from a pickup in front of his house. After the pickup
drove away, he testified that he saw a shadow leaning by his car. Appellant stated that he then
discovered that the pickup had dropped off Tarwater at his house. He alleged that Tarwater told
him that she had been “jumped” in Hobbs. Appellant stated that he helped Tarwater walk inside
his house, at which time he helped clean her up and put her to bed. Appellant testified that he
did not call the police or get medical help for Tarwater because she did not want him to do so.
                                       Standard of Review
       In a single issue, appellant challenges the legal sufficiency of the evidence supporting
his conviction. To determine if the evidence is legally sufficient, we must review all of the
evidence in the light most favorable to the verdict and determine whether any rational trier of
fact could have found the essential elements of the crime beyond a reasonable doubt.
Jackson v. Virginia, 443 U.S. 307, 319 (1979); Brooks v. State, 323 S.W.3d 893, 899 (Tex.
Crim. App. 2010); Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007); Jackson v. State,
17 S.W.3d 664, 667 (Tex. Crim. App. 2000). In conducting a legal sufficiency review, we are
required to defer to the jury’s role as the sole judge of witness credibility and the weight their
testimony is to be afforded. Brooks, 323 S.W.3d at 899.         This standard accounts for the
factfinder’s duty to resolve conflicts in the testimony, to weigh the evidence, and to draw
reasonable inferences from basic facts to ultimate facts. Jackson v. Virginia, 443 U.S. at 319;

                                                3
Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim. App. 2007). When the record supports
conflicting inferences, we presume that the factfinder resolved the conflicts in favor of the
prosecution and, therefore, defer to that determination. Jackson v. Virginia, 443 U.S. at 326;
Clayton, 235 S.W.3d at 778. Each fact need not point directly and independently to the guilt of
the defendant, as long as the cumulative force of all the incriminating circumstances is
sufficient to support the conviction. Hooper, 214 S.W.3d at 13.
                                             Analysis
       Appellant premises his challenge to the sufficiency of the evidence on a variety of
factors, including inconsistencies in Tarwater’s version of the events, the lack of physical
evidence, and his cooperation with authorities in the investigation. There is no dispute that
Tarwater initially reported being assaulted in Hobbs. However, she repudiated the initial report
at trial. She also offered reasons why she initially reported that appellant was not involved in
the assault.   Accordingly, the jury had before it an explanation for the inconsistencies in
Tarwater’s account if it cared to believe it. We also note that the jury also had before it the
rigorous cross-examination of Tarwater by defense counsel.
       Our review of the evidence in this case focuses almost exclusively on the credibility of
the witnesses. Appellate courts afford almost complete deference to a jury’s decision when that
decision is based upon an evaluation of credibility. Lancon v. State, 253 S.W.3d 699, 705 (Tex.
Crim. App. 2008). The jury is in the best position to judge the credibility of a witness because it
is present to hear the testimony, as opposed to an appellate court who relies on the cold record.
Id. It was within the jury’s province to accept Tarwater’s trial testimony as the credible account
of what transpired between her and appellant. Furthermore, it was well within the jury’s right to
reject Tarwater’s initial report and appellant’s self-serving version of the events. In support of
the jury’s credibility determination, we note that appellant’s version suffered from its own
inconsistencies, including his testimony that Tarwater was able to walk inside his home with
two broken legs and that he did not seek medical help for Tarwater’s very serious injuries for
several hours because she did not want him to do so. Reviewing all of the evidence in the light
most favorable to the verdict, we conclude that any rational trier of fact could have found the
essential elements of the crime beyond a reasonable doubt. Appellant’s sole issue is overruled.




                                                4
                                      This Court’s Ruling
       The judgment of the trial court is affirmed.




                                                            TERRY McCALL
                                                            JUSTICE


August 23, 2012
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.




                                                5